Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 13-15 were canceled and claims 1-12 are pending in the current application.

Election/Restrictions
Applicant elected without traverse Group I (claims 1-10) directed to a process and without traverse lactoferrin and B-casein  in the reply filed on July 8, 2022
The restriction is deemed proper and made final.  Claims 11-12 are withdrawn from examination due to being drawn to a non-elected invention.
Claims 1-10 are examined on the merits of this office action. 

Claim Objections

Claim 1 is objected to for the following informality:  The periods after steps a.-e. should be removed.  Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).

	Claims 2-10 are objected for the following informality: the limitation of “A process” should be replaced with -The process…-. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li (Food Chem
 2017 Oct 1;232:697-703. doi: 10.1016/j.foodchem.2017.04.072. Epub 2017 Apr 13, cited in Applicant’s IDS) in view of O’Kennedy (J. Agric. Food Chem. 2006, 54, 5637-5642) and WU (Phys. Chem. Chem. Phys., 2011, 13, 3429–3436).
	*Please note that the term ramping down is defined as decreasing the temperature from 85-95 degrees Celsius to a temperature below 5 degrees Celsius over a period of 30 minutes.  This limitation does not imply that there is a certain rate of decreasing the temperature or that below 5 degrees is only met at the 30 minute mark.  For example, a solution put in ice water of four degrees for 30 minutes would meet the limitation of the claims.  
Li teaches a method of producing a complex of casein and lactoferrin with heat treatment (see abstract).  Li teaches that “The results showed that heating facilitated their interaction and different complexes were formed” (see abstract).  Li teaches that “Lf can interact with the negatively charged proteins. In milk, about half of the Lf is combined with negatively charged casein micelles through electrostatic attraction” (see intro, right column).  One universal processing procedure during food production is heat treatment, which is known to denature the Lf molecules, particularly at neutral pH (7.0). Li teaches that native and iron depleted transferring are denatured at 70 degrees or higher (see page 698, left column).  Li teaches that increasing the temperature from 25 to 80 degrees Celsius was denaturing and exposed more hydrophobic residues. Li teaches providing a solution of bovine Lactoferrin and sodium caseinate (casein) in water at a pH of 7.0 at room temperature (22 degrees Celsius) thus meeting the limitations of step “a”.  Regarding the limitation of “ramping up the temperature from the denaturation temperature of the protein having an isoelectric point of 7 or more to a temperature in the range of 85-95 degrees Celsius”, Li teaches that the denaturation temperature of lactoferrin is 70 or greater, the solution starts at room temperature and is increased to 90 degrees Celsius, and thus, heating a solution from 22 degrees Celsius up to 90 degrees Celsius will necessarily hit the denaturation temperature as it is being heated to 90 degrees Celsius.   Nevertheless, Li teaches that denaturing the lactoferrin exposes more hydrophobic residues which would allow for greater binding to casein.  It would have been obvious before the effective filing date of the claimed invention to denature lactoferrin for increasing binding to casein.  One of ordinary skill in the art would have been motivated to do so to expose the hydrophobic residues that would aid in complex formation with casein.  Li specifically teaches mixing the casein and lactoferrin at room temperature for an hour and then heating the solution for ten minutes at 90 degrees Celsius.  After the ten minutes, the solutions were cooled in ice water and then stored at room temperature at 22 degrees Celsius.  
Li is silent to the duration at which the solution is cooled after heating (30 minutes and then additional 15 minutes below five degrees Celsius); the ice water being below five degrees Celsius and beta-casein being the casein.  
However, O’Kennedy teaches forming complexes of β-Casein and whey proteins upon heating at 85 degrees Celsius for 10 minutes and then cooled in ice water to 4 degrees Celsius (see abstract, and page 5637, bottom right into page 5638).
Wu teaches heating β-Casein and Lysozyme to form complexes and cooling at a rate of one degree Celsius per minute (see Experimental section, section 2.2) and storing at 3 degrees Celsius for more than two days (see “2.1 Sample preparation”).
It would have been obvious before the effective filing date of the claimed invention to optimize the amount of time to reach 4 degrees Celsius in the solution and use the  rate of one degree Celsius per minute for heating and cooling which would be “at least 30 minutes”.  One of ordinary skill in the art would have recognized and have been motivated to do so given  that cooling the solution for a period of time (and optimizing the time/rate) until it reaches the temperature of the ice water to preserve the complex structure. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.  Furthermore, there is a reasonable expectation of success given that the art teaches slow cooling/heating rates for forming whey protein/casein complexes.  Furthermore, it would have been obvious to store the resultant complexes at four degrees or less for later usage as taught by O’Kennedy and Wu thus meeting the limitations of holding at below five degrees Celsius for at least 15 minutes (two days or more as taught by Wu) thus meeting the limitations in instant claim 8.  One of ordinary skill in the art would have been motivated to do so to preserve the samples for future/later usage of the complexes.
Regarding claim 5, it would have been obvious to try β-casein as the casein for forming complex with lactoferrin given that it is known in the art for that purpose (forms complexes with whey proteins) and has been shown to effectively complex with whey proteins.
It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
The skilled artisan would have had reason to try β-casein with the reasonable expectation that at least one would be successful.  It would be obvious to try β-casein as the casein of Li and O’Kennedy given that it is known in the art for that purpose and has been shown to effectively complex under heat with whey proteins.  Thus, use of β-casein as a suitable casein is  “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious.
Regarding claim 2, the lactoferrin/Casein solutions of Li are coacervates (solution of charged molecules that attract each other to form a polymer rich phase (the complexes)).
Regarding claims 4 and 9-10, lactoferrin has an isoelectric point of at least 8.
Regarding claim 6, Li teaches a 2:1 ratio of lactoferrin to casein thus meeting the limitation of instant claim 6.
Regarding claim 7, Li teaches a pH of 7.0 (see section 2.1).


Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li (Food Chem
 2017 Oct 1;232:697-703. doi: 10.1016/j.foodchem.2017.04.072. Epub 2017 Apr 13, cited in Applicant’s IDS) in view of O’Kennedy (J. Agric. Food Chem. 2006, 54, 5637-5642) and WU (Phys. Chem. Chem. Phys., 2011, 13, 3429–3436) as applied to claims 1-2 and 4-10 above, in further view of Qian (Korean J Food Sci Anim Resour. 2017; 37(1): 44–51 Published online 2017 Feb 28).
The teachings of Li in view of O’Kennedy are silent to heating the solution at the denaturation temperature of lactoferrin prior to ramping up temperature for at least two minutes.
However, Qian teaches that heat treatment and denaturation of whey proteins could make the hydrophobic groups in the protein interaction enhanced, which may further promote the combination of β-Lg (a whey protein) with κ-casein (see page 48, left column, last three lines).  Qian teaches “The denaturation degree of whey protein increased from 27.31% to 46.50% gradually at 75°C from as time goes on; denaturation degree of whey protein increased from 65.30% to 100% at 85°C in the course of
time (Fig. 2) (see page 48, left column, lines 10-14).  Qian teaches denaturation at varying temperatures from 75-95) of different whey proteins (see Figure 4) and times (5-30 minutes, figure 4).
It would have been obvious before the effective filing date of the claimed invention to denature the lactoferrin for at least two minutes prior to ramping up the temperature to enhance complex formation with casein.  One of ordinary skill in the art would have been motivated to do so given that heat treatment and denaturation of whey proteins including lactoferrin would make the hydrophobic groups in the protein interaction enhanced, which may further promote the combination lactoferrin and casein. There is a reasonable expectation of success given that denaturation of lactoferrin and other whey proteins have been show to promote casein complex formation.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654